LOWELL, District Judge.
The question arising in this case is whether specifications in opposition to a discharge may be filed when no creditor entered his< appearance in opposition to a discharge on the return day of the order to show cause. The question depends on the meaning of General Order No. 32, which was amended in April 1933 (11 USCA § 53). Before amendment, the order provided that an appearance in opposition to a discharge must be filed on the return day, and specifications in writing must be filed within ten days thereafter, unless further time was granted by the court. The rule as amended provides that specifications in opposition to the discharge must be filed at the same time as the appearance on the return day of the order to show cause. The decisions under the old rule, some of which allowed the appearance to be filed after the date of the return day, depend largely on the fact that under the old rule the specifications may be filed at a later date. I am of the opinion that the present rule, which requires appearance in opposition to a discharge as well as specifications to be filed on the return day, does not allow the court to extend the time. The difference in phraseology is significant. If the order had meant to give the court a discretion to extend the time for opposing a discharge, the discretion allowed under the old rule for extending the time for filing specifications would have been retained in the new rule as to the time for filing the appearance in opposition to a discharge.